Name: Commission Regulation (EC) No 875/2004 of 29 April 2004 amending Council Regulation (EC) No 1362/2000 as regards the opening of a preferential tariff rate quota for tuna loins originating in Mexico
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  America;  European construction;  fisheries
 Date Published: nan

 Avis juridique important|32004R0875Commission Regulation (EC) No 875/2004 of 29 April 2004 amending Council Regulation (EC) No 1362/2000 as regards the opening of a preferential tariff rate quota for tuna loins originating in Mexico Official Journal L 162 , 30/04/2004 P. 0051 - 0051Commission Regulation (EC) No 875/2004of 29 April 2004amending Council Regulation (EC) No 1362/2000 as regards the opening of a preferential tariff rate quota for tuna loins originating in MexicoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to Article 4 of Council Regulation (EC) No 1362/2000,Whereas:(1) The European Union - Mexico Joint Council has decided, by its Decision No 2/2004 of 28 April 2004 introducing a tariff rate quota for certain products originating in Mexico and listed in Annex I to Decision 2/2000 of the EU-Mexico Joint Council, to open a preferential tariff rate quota for tuna loins originating in Mexico.(2) Regulation (EC) No 1362/2000 of 29 June 2000 implementing for the Community the tariff provisions of Decision No 2/2000 of the Joint Council under the Interim Agreement on Trade and Trade-related matters between the European Community and the United Mexican States(1) should therefore be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1362/2000 is amended as follows:1. The following sentence is added to Article 2(5):"The customs duty applicable to products of CN code 1604 14 16 within the tariff quota at order No 09.1854 in the Annex to this Regulation shall be 6 %."2. Article 2(6) is replaced by the following:"6. With the exception of the tariff quotas at order No 09.1854 and order No 09.1899, the tariff quotas referred to in the Annex to this Regulation shall be opened each year for a twelve-month period from 1 July to 30 June. These quotas shall be opened for the first time on 1 July 2000."3. The following row is inserted in the Annex:">TABLE>"Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from the date of entry into force of the Decision of the European Union-Mexico Joint Council No 2/2004 of 28 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 157, 30.6.2000, p. 1.